     Case 3:19-cv-00602-LRH-WGC Document 73 Filed 03/31/21 Page 1 of 2




 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT

 5                                          DISTRICT OF NEVADA
 6
                                                 ***
 7    MARLONESHA BECKER, individually and Case No. 3:19-cv-00602-LRH-WGC
      on behalf of all other similarly situated,
 8                                                 ORDER
 9                       Plaintiffs
              v.
10
      KAMY KESHMIRI, an individual; JAMY
11    KESHMIRI, an individual; FANTASY
      GIRLS, LLC, a Nevada limited liability
12    corporation; DOE MANAGERS 1-3; and
      DOES 4-100, inclusive,
13
                                            Defendants.
14

15          Before the Court is the parties’ March 23, 2021, Joint Status Report (ECF No. 72) regarding
16   the issue of attorneys’ fees and costs. As the Judgments herein were rendered by this Court (ECF
17   Nos. 65–68), the award of reasonable fees and costs falls squarely within the jurisdiction of this
18   Court. The Court will enter a 10-day stay for the parties to resolve the matter and proposes two
19   options for the parties to consider.
20          First, the Court encourages the parties to mediate the dispute before Magistrate Judge
21   McQuaid. If the parties elect to mediate, the parties shall update this Court on or before Friday,
22   April 9, 2021, so that the matter can be further stayed and properly referred to Judge McQuaid.
23          Second, if the parties elect not to mediate, the Court will accept a motion for attorneys’
24   fees and costs from the plaintiff pursuant to Federal Rules of Civil Procedure and this Court’s
25   Local Rules of Practice. See FED. R. CIV. PRO. 54(d) (outlining the timing, content, and
26   proceedings involved); LR 54-11 and 54-14 (outlining local practices). The parties shall update
27   this Court on or before Friday, April 9, 2021, if this is the case, and plaintiffs will then have ten
28   (10) days to submit a motion for attorneys’ fees and costs.
                                                          1
     Case 3:19-cv-00602-LRH-WGC Document 73 Filed 03/31/21 Page 2 of 2




 1          IT IS THEREFORE ORDERED that this matter is stayed until Friday, April 9, 2021.

 2          IT IS FURTHER ORDERED that the parties shall file another joint status report on or

 3   before Friday, April 9, 2021, regarding the status of these issues.

 4          IT IS SO ORDERED.

 5          DATED this 31 day of March, 2021.

 6

 7                                                         LARRY R. HICKS
                                                           UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      2
